Citation Nr: 0609915	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbosacral strain with residuals of lumbosacral surgery due 
to degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to May 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1994 and 
November 1997 by the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (Georgia RO).

The veteran testified in October 1998 before the undersigned 
Veterans Law Judge (VLJ), (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2001) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

This case has been before the Board three times previously, 
in May 1999, August 2003, and June 2004, when the veteran was 
granted service connection for his lumbosacral strain with 
residuals of lumbosacral surgery due to degenerative disk 
disease.  The case was also remanded for further development, 
to include obtaining private and VA treatment records and to 
accord the veteran VA examinations, as well as to comply with 
changes in the law brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA).  During the pendency of the 
appeal, by an October 2005 rating decision, a 40 percent 
rating was granted for lumbosacral strain with residuals of 
lumbosacral surgery due to degenerative disc disease, 
effective April 5, 1995.  

The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain with 
residuals of lumbosacral surgery due to degenerative disc 
disease approximates severe limitation of motion of the 
lumbar spine, severe lumbosacral strain with narrowing or 
irregularity of joint space, and severe, recurring attacks of 
intervertebral disc syndrome (IDS) with intermittent relief.  
It is not manifested by pronounced IDS with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, or IDS with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months or unfavorable ankylosis of the thoracolumbar or 
the entire spine. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 40 percent for lumbosacral strain with residuals of 
lumbosacral surgery due to degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-43 (2005); 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the RO's compliance with the June 2004 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a March 2005 letter, ask the 
appellant to identify all sources of private and VA medical 
treatment for service-connected back disability.  The 
appellant underwent a VA examination in March 2005, in order 
to determine the severity of the appellant's low back 
disability.  Upon examination, the examiner did not review 
the appellant's claims file as it was unavailable.  However, 
in an addendum to the March 2005 medical report, the examiner 
reviewed the claims file and found that the diagnosis of 
March 2005 remained unchanged.  As instructed by the Board 
remand, the examiner addressed the appellant's medical 
history concerning his low back disability, described the 
current symptoms and manifestations of the low back 
disability, and provided a diagnosis.  In letters dated in 
August 2004 and March 2005, the RO met the notification 
requirements of the VCAA.  In October 2005, the RO also 
readjudicated the issues on appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
June 2004 remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records and lay statements have been associated with 
the record.  The VA satisfied its duty to notify by means of 
VCAA letters dated August 2004 and March 2005, and an October 
2005 supplemental statement of the case (SSOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the August 2004 and March 
2005 VCAA letters, the AOJ notified the appellant that it was 
his responsibility to make sure that VA received all 
requested information and that he needed to show that his 
disability has worsened.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his claim.  While he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a 
disability rating in excess of 40 percent disabling, any 
questions as to the appropriate date to be assigned is 
rendered moot.  

Analysis

Originally, in a December 1976 rating decision, the RO 
granted service connection for lumbosacral strain and 
assigned the veteran a 10 percent disability rating, 
effective December 9, 1974.  In rating decisions dated August 
1993, December 1994, and March 1995, the RO denied the 
veteran's claim for an increased disability rating for his 
service connected lumbosacral strain.

In a November 1997 rating decision, the RO denied both an 
increased disability rating for the veteran's service 
connected lumbosacral strain as well as denying service 
connection for postoperative lumbosacral spine disc disease 
with diskectomy, L4-L5, L5-S1, with foraminotomy on the left 
as secondary to the service-connected disability of 
lumbosacral strain.  In a June 2004 Board decision, the 
veteran was granted service connection for residuals of 
lumbosacral surgery due to degenerative disc disease.  In an 
October 2005 rating decision, the RO implemented the Board's 
decision and granted a 40 percent disability rating for 
residuals of lumbosacral surgery due to degenerative disc 
disease and it became effective from April 5, 1995, date of 
claim indicating residuals of lumbosacral surgery.  

The veteran's contention is that his service-connected 
disability rating of 40 percent for residuals of lumbosacral 
surgery due to degenerative disc disease should be increased 
to reflect more accurately the severity of his 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal also arises from an initial 
rating decision, which implemented the Board's June 2004 
decision, which granted service connection for the residuals 
of lumbosacral surgery due to degenerative disc disease and 
an initial disability rating was assigned, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's lumbosacral strain was rated by the RO under 
Diagnostic Codes 5293, 5295, 5237, and  5243.  See 38 C.F.R. 
§ 4.71a (2002, 2005).  The Board has also considered rating 
it for limitation of motion under Diagnostic Code 5292. 

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  Before September 26, 
2003, the Rating Schedule, included criteria for rating 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Under that diagnostic code, a maximum 40 percent 
rating for severe limitation of motion was warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the rating criteria for the most 
appropriate diagnostic code or codes.  

During a January 1976 private examination, the veteran 
complained of low back pain that felt like pins sticking in 
his back. The veteran felt pain when he stood in one position 
for a long time.  Upon examination the veteran had no spasm 
of the paravertebral, lumbar, or dorsal muscles.  Anterior 
flexion of the lumbar spine was to 80 degrees and backward 
extension was to 35 degrees.  Range of motion of the cervical 
spine was within normal limits.  The veteran was diagnosed 
with moderate chronic strain of the lumbosacral spine. 

In April 1977, the veteran was examined by VA.  During the 
examination the veteran complained of having chronic low back 
pain.  There were times when the pain would radiate down his 
left thigh and leg.  The veteran did not wear a back brace.  
Examination of the spine revealed slight tenderness to the 
first percussion in the lumbar area.  There was no spasm of 
the paravertebral muscles and the sciatic nerves were not 
tender.  Forward motion at the lumbar spine was to 50 
degrees, extension was to 30 degrees, lateral flexion 
rotation in each direction was to 25 degrees.  The veteran 
was diagnosed with moderate chronic lumbosacral strain.

During a January 1993 private radiology examination, the 
veteran was found to have vertebral body heights and disc 
spaces that were well maintained.  There were no fractures or 
subluxation.  The posterior elements were intact with no 
evidence of spondylosis.  The sacroiliac joints were normal.

In February 1993, the veteran underwent a private magnetic 
resonance imaging (MRI) test.  The MRI revealed marked 
diffuse degenerative bulging of the L5-S1 disc.  The 
posterior component of the bulging produced moderate 
compression upon the thecal sac.  At the L4-L5 level, the 
examination revealed mild desiccation with a small focal 
central herniation posteriorly.  There was no lateralization 
or evidence of neural foraminal narrowing.  The spinal canal 
was compromised at the L5-S1 level.  The lumbar lordotic 
curve was maintained and the vertebral body heights were 
preserved.  

In March 1993, the veteran was examined by his private 
physician.  The veteran complained of intermittent low back 
pain, with pain going into both paravertebral regions and 
then down both legs.  The veteran stated that sitting and 
changing positions bothered him.  He had no weakness in the 
legs, although he had occasional numbness.  Upon examination 
the veteran had a normal gait and could walk on his toes and 
heels without difficulty.  There was mild tenderness in the 
midline between L4 and the sacrum, with paravertebral 
discomfort bilaterally.  The veteran had sciatic notch 
discomfort bilaterally.  Forward bending caused pain at 60 
degrees, but he had more pain when he straightened up.  
Lateral bending and tilt were normal.  There were 
degenerative changes at L4-L5 and L5-S1.  The veteran also 
underwent a radiology examination which revealed he had huge 
soft tissue disc herniation posteriorly at L5-S1 and moderate 
soft disc herniation centrally at L4-L5.  A myelogram 
revealed the veteran had a large soft disc herniation 
centrally at L5-S1, with extension to the right and left, and 
narrowing of the L5-S1 disc space.  At L4-L5 there was disc 
herniation centrally.  The L3-L4 levels as well as the upper 
lumbar levels were unremarkable.

In January 1994, the veteran was examined and operated on by 
his private physician.  He complained of having low back 
pain.  Upon physical examination the veteran had decreased 
range of motion of the lumbar spine on forward bending.  
Lateral bending, tilt and gait were normal.  Reflexes were 
symmetrical at the knees, and ankle reflexes were trace 
bilaterally.  The veteran underwent a diskectomy at L4-L5 and 
L5-S1. 

During a June 1995 VA radiological examination, views of the 
veteran's lumbar spine revealed some spondylosis of the lower 
lumbar spine with markedly narrowed disk space at L5-S1 and 
slightly narrowed posterior disk space at L4-L5.  There was 
moderate sclerotic change and indistinct opposing end plates 
of L5-S1.

During a June 1996 VA examination, the veteran was seen by 
the radiology outpatient clinic.  The lumbosacral spine 
showed the presence of mild spondylosis with small marginal 
osteophyte formations of L4 and L5 vertebral bodies with 
slight narrowing of the intervertebral disk space which 
suggested mild degenerative disk disease.

During a July 1996 VA examination, the veteran was diagnosed 
with chronic low back pain and mild lumbosacral spondylosis.

In October 1998, the veteran testified on his own behalf at a 
Travel Board hearing.  During the hearing the veteran stated 
that he first hurt his back lifting heavy supplies while in 
service.  The veteran stated he was hospitalized for a little 
over a week.  He reported feeling tingling and numbness in 
his legs after hurting his back.  After service the veteran 
complained that he could not participate in athletics.  He 
complained that he had stiffness in his back if he was 
sitting down for a long period of time.  The veteran also 
reported having muscle spasms.  

An October 1999 VA examination revealed that the veteran had 
no paraspinal or spinal tenderness.  The veteran had a 
midline scar approximately four inches at L4-L5 level.  
Forward flexion of the lumbosacral spine was between 20 to 25 
degrees, extension was to 15 degrees, lateral flexion was to 
15 degrees on both sides, and rotation was to 20 degrees 
bilaterally.  The veteran's gait was normal for heel-toe.  
The veteran's lumbosacral spine examination showed 
degenerative changes with narrowing intervertebral disc 
spaces between L5-S1, with sclerotic articular surfaces.  The 
examiner also noted spondylosis of L4 bilaterally.  The 
veteran was diagnosed with right L5-S1 radiculopathy and left 
L4-L5 and S1 radiculopathy.  

During an October 2003 VA radiology examination, a coned-down 
view of the veteran's lumbar spine showed vertebral heights 
and alignment to be normal.  Narrowing of the L4-L5 and L5-S1 
disc spaces was noted with more marked at the level of L5-S1.  
The physician noted that there were small anterior lateral 
osteophytes.  The spine and pedicles appeared normal.  The 
veteran was diagnosed with degenerative/osteoarthritis 
changes with narrowing of L5-S1 disc spaces and slight 
narrowing of L4-L5 disc space.

During a March 2005 VA examination, the veteran complained 
that his back was getting worse, with pain of six on a scale 
of 10.  The veteran reported that he has had back pain flare-
ups when it is cold or damp or when he does too much lifting 
or bending.  When he has had flare-ups, the veteran reported 
he could not do much except get off of his feet and rest.  
The veteran stated that he has had flare-ups occur for 
approximately 14 days in the past year.  The veteran 
complained that his back would get worse by standing and 
sitting for a long time.  The veteran experienced occasional 
numbness in his legs when standing.  He does not use a cane, 
crutch or walker.  He claimed he could not lean over and pick 
things up.  Upon physical examination, the veteran had no 
curvature abnormalities or spasms.  There was a 5 centimeter 
scar from a previous surgical intervention.  Deep tendon 
reflexes were symmetrical.  On forward flexion the veteran 
had pain at 30 degrees.  Extension was to 0 degrees.  The 
veteran did have a pelvic tilt and could actually bend his 
knees, but could not extend.  Lateral bending to the left was 
10 degrees, at which point the veteran stated he was 
experiencing pain and could not go further.  Lateral bending 
to the right was to 20 degrees.  Repetition times five showed 
forward flexion, limited to 35 degrees, at which the veteran 
stated he could go no further due to pain.  Extension 
continued to be 0 degrees, lateral bending to the left stayed 
at 10 degrees, and lateral bending to the right was to 10 
degrees, at which point the veteran could not go further due 
to pain.  The veteran had increased pain with repetition, 
with loss of motion and lack of endurance.  The veteran's 
gait was normal.  X-rays of the lumbosacral spine were 
performed and revealed the veteran had mild degenerative 
changes with narrowing of L5-S1, L4-L5 disc space with 
anterolateral osteophytes.  There was generalized decrease in 
the height of L5 vertebrae that did not appear to be acute.  
The veteran was diagnosed with degenerative arthritis of the 
lumbosacral spine with degenerative disc disease noted at L4-
L5 and L5-S1.

In an addendum to the March 2005 VA examination, the examiner 
stated that he had reviewed the veteran's claims file and the 
examination and diagnosis was still the same.  The veteran 
was diagnosed with degenerative arthritis of the lumbosacral 
spine with degenerative disk disease noted at L4-L5 and L5-
S1.

The Board finds that the veteran's low back disability more 
nearly approximates severe limitation of motion of the lumbar 
spine due to the marked reduction in his range of motion and 
severe lumbosacral strain with marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing of joint space, abnormal 
mobility on forced motion, and warrants a maximum 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the evidence supports an initial 
disability rating of 40 percent for the veteran's back 
disability.  Based on the above evidence, with consideration 
of DeLuca and the veteran's symptomatology in total, the 
Board finds that the veteran's back disability is manifested 
by no more than severe limitation of motion of the lumbar 
spine and severe lumbosacral strain with marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing of joint space, and 
with abnormal mobility on forced motion under the former 
Diagnostic Code 5295.  

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  At the March 2005 
VA examination, the veteran reported having flare-ups when he 
attempted to lift, bend down, or when he was standing up for 
a long period of time.  The veteran reported that when he had 
flare-ups, he could not do much except get off of his feet 
and rest.  The veteran stated that he has had flare-ups occur 
for approximately 14 days in the past year.  The veteran has 
not shown pronounced IDS with persistent symptoms compatible 
with sciatic neuropathy, or other neurological findings 
appropriate to the site of the diseased disc.  There is no 
evidence of prescribed bed rest by a physician or any 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Thus, a 60 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295 or the revised Diagnostic Codes 5237, 5242 and 
5243 for awarding an initial evaluation in excess of 40 
percent.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's service-connected low back disability has been 
persistently more severe than the extent of disability 
contemplated under the current rating at any time during the 
period of this initial evaluation.  Thus, the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 40 percent for the veteran's low back 
disability from December 1976.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.



ORDER

An initial rating in excess of 40 percent for lumbosacral 
strain with residuals of lumbosacral surgery due to 
degenerative disc disease is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


